Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US20130060427 discloses a steering control device. The steering control device generates a base assist torque Tb so that a steering reaction according to a road surface returns to a steering wheel side and a modifying command torque Tr to modify the base assist torque so that an unstable vehicle movement converges appropriately. The base assist is generated to bring the steering to the target steering value. The assist torque Ta is the sum of the base assist torque and the modifying command Tr. The reference also discloses a target current for each phase of the motor.

US20100044146 discloses a steering control device which comprises a voltage maintenance controller which controls the electrical current supplied to the electric actuator as to maintain the power supply voltage greater than or equal to a set voltage which is set in advance. The device sets an upper limit for the current that flows through the electric actuator, wherein the voltage maintenance controller adjusts the upper limit electrical current for the electric 

US20190359247 discloses an electric power steering apparatus that drives a motor based on a current command value. the device calculates a steering angle control current command value based on a steering angle command value and an actual steering angle. A position control section that calculates a basic steering angular velocity command based on steering command value and actual steering angle. A steering intervention compensating section that obtains a compensatory steering angular velocity command value for a steering intervention compensation depending on a steering torque. A filter section converts a steering angular velocity calculated from basic steering angular velocity command value and compensatory steering angular velocity command value into an extended steering angular velocity command value. And a steering angular velocity control section that calculates said steering angle control current command value based on said extended steering angular velocity command value and an actual steering angular velocity, wherein said steering intervention compensating section comprises: a compensation map section having a steering intervention compensation map that determines a characteristic of said compensatory steering angular velocity command value for said steering torque, wherein said steering intervention compensating section obtains said compensatory steering angular velocity command value from said steering torque through said compensation map section, and said electric power steering 

US20190168801 discloses an electric power steering apparatus that calculates steering assist command values of dq axes based on at least a steering torque and calculates a dq-axes current command from the steering assist command values then converts the dq-axes current command values into 3-phase duty command values. Driving-controls a 3-phase brushless motor by an inverter of a pulse width modulation PWN control and applies an assist torque to a steering system of a vehicle. The electric power steering apparatus has two dead time compensating functions A and B of which efficiencies to perform a dead time compensation of said inverter are different, wherein said dead time compensating function A is a compensation function based on motor terminal voltages and has an effect in a low speed steering maneuver, and said dead time compensating function B is a compensation function based on a motor rotational angle and has an effect in a low speed steering maneuver and a middle speed steering maneuver, and wherein said dead time compensation is performed by gradually switching from one of said dead time compensating functions A and B to other dead time compensating function while mixing said dead time compensating functions A and B.

US20190337556 discloses an electric power steering apparatus that drives a motor based on a motor current command value, and performs assist 

US20180354549 discloses an electric power steering apparatus that assists and controls a steering system by calculating a current command value to a motor having two-system motor windings for each system and driving said motor based on said current command value. A current command value 

US20190016378 discloses a steering device that allows a continued safe travel in case of a fault during an automatic steering control comprising plurality of systems of electric motors that has an assist control function for assisting the driver in steering control. In the event a fault occurs in one of the electric motor systems of the electric drive device during control under automatic operation control, a controller in the steering device maintains automatic operation control using the electric motor of a normally operating system not suffering from a fault, the controller sets the output limit value of the electric motor to a fault-

US20180145622 discloses an electric power steering control apparatus that controls current for driving motor assisting steering based on a d-axis current command value and a q-axis current command value. 

US20180194389 discloses an electric power steering apparatus that calculates a current command value based on a steering torque and assist controls a steering system based on the current command. 

US20170369093 discloses an electric power steering device that stops energizing a winding of an abnormal phase and energizes winding of phases that are not abnormal.

US20170183029 discloses an electric power steering apparatus according to the present invention, having: a 3-shunt control function to perform a 3-shunt PWM-control with a first 3-phase detected current values based on down-stream 3-shunt, a 1-shunt control function to perform a 1-shunt PWM-control with a second 3-phase detected current values based on down-stream 1-shunt, and a switching function to switch from the 3-shunt control function to the 1-shunt 
The Anti-integral windup as taught in claim 1 is not disclosed in any of the prior art references disclosed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664